Citation Nr: 0836805	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a scar of the 
sacrococcygeal area, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a pilonidal cyst 
of the right hip, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1977

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2008.  At 
the hearing he submitted additional medical evidence with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  Consequently, the veteran is not 
prejudiced by the Board's adjudication of the issues on 
appeal.  

The veteran also appealed the issue of entitlement to service 
connection for urethritis.  However, the veteran indicated 
that he wished to withdraw that issue at the Travel Board 
hearing.  Consequently, the issues on appeal are listed on 
the cover page of this decision. 


FINDINGS OF FACT

1.  The veteran's scar of the sacrococcygeal area is shown to 
be unstable and tender to palpation.

2.  The veteran's pilonidal cyst of the right hip is shown to 
be unstable and tender to palpation.  



CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent ratings for a scar 
of the sacrococcygeal area under Diagnostic Codes 7803 and 
7804 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.7; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2007).  

2.  The criteria for separate 10 percent ratings for a 
pilonidal cyst of the right hip under Diagnostic Codes 7803 
and 7804 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.7; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7819 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the RO sent the veteran evidence development letters 
dated in October 2003 and January 2006 in which the RO 
advised the veteran of the evidence needed to substantiate 
his claims for increased ratings for the issues on appeal.  
The veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claims.  Additionally, the veteran was told of the criteria 
used to award both disability ratings and effective dates by 
way of a March 2006 letter.  See Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was notified of the 
specific rating criteria at issue in the statement of the 
case (SOC) and in a letter dated in May 2008.  While there 
was not a specific preadjudicative notice letter provided, no 
useful purpose would be served in remanding this matter for 
yet more development.  As to the remaining elements 
identified in that holding, the veteran was questioned about 
his employment and daily life during the course of the VA 
examinations, and during his personal hearing.  The Board 
finds that the notice given, the questions directly asked, 
and the responses provided by the veteran show that he knew 
that the evidence needed to show that his disabilities had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).   Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's private and VA treatment records.  The RO also 
arranged for him to undergo several VA examinations.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Factual Background 

The veteran claims that he is entitled to increased ratings 
for his service-connected scar of the sacrococcygeal area and 
pilonidal cyst of the right hip because the disability 
ratings assigned do not adequately reflect the severity of 
his disabilities. 

The veteran was afforded a VA examination in January 2004.  
Physical examination revealed a 3-centimeter (cm) by 2-
millimeter (mm) wide open area at the buttocks fold of the 
sacral coccygeal area.  There was pain in the scar on 
examination and the surrounding area was also tender.  There 
was adherence to the underlying tissue as the tissue was very 
thin.  The texture of the skin was normal but was open at the 
upper border with a small amount of bleeding.  The examiner 
indicated that the scar was unstable and broken open due to 
the moisture in the area and the location.  There was no 
elevation or depression of the surface contour of the scar.  
The scar was superficial and inflamed but without any edema 
or keloid formation.  The color of the scar was pink as 
compared to the surrounding dark pigmented skin.  There was 
no induration or inflexibility and no limit in the range of 
motion or function caused by the scar.  The right hip scar 
was located 6 inches below the pelvic bone and measured 2.5-
cm by .5-cm wide.  There was pain in the scar upon 
examination.  The veteran expressed discomfort and there was 
no adherence to underlying tissue.  The texture of the 
surrounding skin was normal and unaffected.  The scar was 
unstable because the veteran was able to express purulent 
drainage on deep palpation.  There was a slight elevation of 
.25-cm and a depression in the surface contour of the scar 
indicating some underlying soft tissue loss.  There was no 
inflammation, edema, or keloid formation at the site.  The 
color of the scar was slightly darker in pigment than the 
surrounding skin.  There was no inflexibility of the skin in 
the area of the scar and no induration.  There was no 
limitation of motion or other limitation of function caused 
by the scar.  There was no appearance of any perirectal 
involvement or abscess.  The examiner diagnosed the veteran 
with a scar of the sacral coccygeal area and a scar with 
underlying cyst on the right hip.  

The veteran was also afforded a VA examination in January 
2008.  Physical examination revealed that the veteran had an 
open area which was elliptical measuring 12-mm in length and 
2 mm in width at its widest which was in the gluteal cleft 2 
inches cephalad to the anus.  The area was open and about 
1.5-mm deep at its deepest centrally and there was pink 
granulation tissue in the bottom of the crevice or fissure.  
There was a minimal amount of clear drainage.  Laterally 
there was no evidence of infection or fistula or scars about 
the site of the operated pilonidal cystectomy.  The examiner 
indicated that the fissure or crevice appeared to be chronic 
and longstanding in the sacrococcygeal area in the middle of 
the gluteal cleft.  The edges of the fissure were somewhat 
rolled and appeared to be chronic in nature.  There was some 
mild induration over the area but no keloid formation and it 
was mildly tender to direct pressure.  There was a slight 
amount of edema in the fissure at its pink base.  

With regard to the pilonidal cyst of the right hip, laterally 
the veteran had a healed hyperpigmented scar which was 
atrophic and essentially ovoid over the right upper quadrant 
of his gluteus on the right.  It measured 22-mm in length and 
4-mm at its widest.  It was depressed centrally of about 2-mm 
for about 6-mm of its central portion.  The area was somewhat 
indurated and rubbery centrally, but there was no keloid 
formation, edema, or signs of clinical instability.  The scar 
was adherent to deeper and surrounding underlying tissue.  It 
was not tender to palpation.  The examiner diagnosed the 
veteran with status-post pilonidal cystectomy with chronic 
fissure in the operative site centrally in the sacrococcygeal 
area in the midline of the gluteal cleft and status-post 
incision drainage of an abscess of the right upper quadrant 
of the gluteal cleft with scarring.

Associated with the claims file are VA outpatient treatment 
reports dated from April 2004 to May 2008.  A return to work 
form dated in July 2007 indicated that the veteran was out of 
work for one day due to a pilonidal abscess.  Also associated 
with the records is a May 2008 letter from a VA physician who 
indicated that the veteran had an excised pilonidal cyst on 
his back which gets inflamed from time to time.  He said the 
veteran also has an excised pilonidal cyst on his right thigh 
laterally which still drains intermittently.  In May 2008 an 
examination revealed an excised pilonidal cyst at the back 
which was slightly inflamed and irritated at times and an 
excised cyst on his right thigh which was scarred and still 
draining purulent discharge. 

The veteran testified at a Travel Board hearing in September 
2008.  The veteran testified that he works as a forklift 
operator and the scar on his back bothers him when he has to 
scoot over on the seat because the skin on the scar is so 
thin.  He indicated that the scar occasionally bleeds.  He 
said there is pain in the scar on touch.  He testified that 
the scar itched constantly.  The veteran indicated that the 
scar bleeds after he stretches and that this affected his 
range of motion.  With regard to the pilonidal cyst on the 
right hip, the veteran indicated that the scar was tender to 
touch.  He said he was currently on sick leave due to his 
scar.  He said he has had surgery on the scar twice and his 
doctor has proposed a third surgery.  He reported that there 
was underlying tissue damage associated with the scar.  The 
veteran testified that when he put pressure on the scar it 
drains and that the draining was continuous.  He indicated 
that he wears a bandage to keep friction from aggravating the 
scar.  He said working as a forklift operator aggravated the 
scar.  He reported that the range of motion of his hip was 
affected because of the tenderness of the scar.  The veteran 
stated that his service-connected disabilities caused him to 
miss work six or seven times a year.  The veteran's friend 
testified that she saw him moving stiffly to favor the scar 
and she said she observed him showering often due to drainage 
of the scars.  She said he occasionally comes home from work 
early because of pain, drainage, and itching of the scars and 
on the days he works full days he comes home and has to sit 
down.  She reported that it was also difficult for the 
veteran to sleep on his right side because the scar is so 
tender.  The veteran's representative indicated that the 
veteran's scars were unstable and affected his range of 
motion.  

The veteran submitted a letter dated in September 2008 from 
his private physician, A. Goldgaber, M.D., in which Dr. 
Goldgaber indicated that the veteran was seen for a 
recurrence of an abscess of his right gluteal area.  He said 
the veteran was unable to sit too long to operate a forklift 
because the veteran's gluteal area is very tender.  Dr. 
Goldgaber said he advised the veteran to take off work for 
several days.  A return to work form indicated that the 
veteran was unable to work for five days due to an abscess in 
his right gluteal area.  

III.  Legal Analysis 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the Skin.  Specifically, these amendments 
concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
However, these amendment apply to applications for benefits 
received by VA on or after October 23, 2008.  As the 
veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008.

A.  Scar of the Sacrococcygeal Area

The veteran's scar of the sacrococcygeal area has been rated 
as 10 percent disabling utilizing the criteria found at 
Diagnostic Code 7804, superficial scars that are painful on 
examination.  38 C.F.R. § 4.118.  The only rating available 
under Diagnostic Code 7804 is the presently assigned 10 
percent, and a higher rating is therefore not warranted under 
this code.  As for other potentially applicable codes, the 
veteran's scar is not of the head, face or neck (Diagnostic 
Code 7800).  While the veteran indicated that the scar bleeds 
after he stretches and that this affected his range of 
motion, there was no limit in the range of motion or function 
caused by the scar noted by either VA examiner (Diagnostic 
Code 7805).  It is not deep or of a size (144 square inches) 
that would warrant a compensable rating.  Diagnostic Codes 
7801, 7802.  

Significantly, however, the January 2004 examiner indicated 
that the scar was superficial and unstable, which satisfies 
the criteria for a 10 percent rating under Diagnostic Code 
7803.  That code defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Clinical findings from the January 2008 VA 
examination are also consistent with an unstable scar, again 
satisfying the criteria of Diagnostic Code 7803.  

As the veteran is already rating at 10 percent under 
Diagnostic Code 7804, the Board has considered whether a 
separate rating is prohibited under 38 C.F.R. § 4.14, which 
provides that, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  However, the Board is of the 
opinion that Diagnostic Codes 7803 and 7804 clearly 
contemplate distinct manifestations in that one provides for 
evaluating a scar that is manifested by frequent loss of 
covering, and the other a scar manifested by tenderness.  See 
Esteban, supra.  Consequently, the Board finds that a 
separate compensable rating under Diagnostic Code 7803 is not 
prohibited.

In summary, the Board finds that the 10 percent rating 
assigned under Diagnostic Code 7804 is the maximum rating 
available under that code, but that a separate 10 percent 
rating is warranted under Diagnostic Code 7803.  To this 
extent, the benefit sought on appeal is granted.  

B.  Pilonidal Cyst of the Right Hip

The veteran's pilonidal cyst of the right hip has been rated 
under Diagnostic Code 7819-7804.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7819 pertains 
to benign skin neoplasms.  Under Diagnostic Code 7819, a 
benign skin neoplasm is rated as disfigurement of the head, 
face, or neck, under Diagnostic Code 7800, or as scars under 
Diagnostic Codes 7801-05, or as impairment of function.  38 
C.F.R. § 4.118.  As noted above, Diagnostic Code 7804 
pertains to superficial scars.  Id.  

As noted above, the only rating available under Diagnostic 
Code 7804 is the presently assigned 10 percent, and a higher 
rating is therefore not warranted under this code.  As for 
other potentially applicable codes, the veteran's scar is not 
of the head, face or neck (Diagnostic Code 7800).  While the 
veteran reported that the range of motion of his hip was 
affected because of the tenderness of the scar, there was no 
limit in the range of motion or function caused by the scar 
noted by either VA examiner (Diagnostic Code 7805), and the 
Board believes the results of examination by competent health 
providers to be the most probative evidence as to the 
manifestations of his disability.  It was noted to be 
adherent to the underlying tissue, but it was not of a size 
(6 square inches) that would warrant a compensable rating 
under Diagnostic Code 7801 (or 7802).  

Significantly, the veteran's scar was described by the 2004 
VA examiner as unstable, and clinical findings and history 
noted during the 2008 VA examination are also consistent with 
an unstable scar.  Thus, a separate 10 percent rating is 
warranted under Diagnostic Code 7803.  As discussed in detail 
above, the Board believes that assigning separate disability 
ratings under Diagnostic Codes 7804 and 7803 is permissible 
because these codes do not contemplate overlapping 
symptomatology.  See 38 C.F.R. § 4.14. 

Therefore, the Board finds that the 10 percent rating 
assigned under Diagnostic Code 7804 is the maximum rating 
available under that code, but that a separate 10 percent 
rating is warranted under Diagnostic Code 7803 for the 
service-connected pilonidal cyst of the right hip.  To this 
extent, the benefit sought on appeal is granted.  

C.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected scar of the sacrococcygeal 
area and pilonidal cyst of the right hip have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that the 
veteran's service-connected disabilities have not been shown 
to markedly interfere with employment, or require periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Board 
acknowledges that the veteran has missed days from work due 
to these disabilities; however, the separate 10 percents 
ratings are a recognition of some industrial impairment.  It 
appears that he has been able to continue in full-time 
employment, and that the overall symptomatology falls 
squarely within the applicable rating criteria.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for a scar of the 
sacrococcygeal area under Diagnostic Code 7804 is denied.  

Entitlement to a separate 10 percent rating for a scar of the 
sacrococcygeal area under Diagnostic Code 7803 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an increased rating for a pilonidal cyst of 
the right hip under Diagnostic Code 7804 is denied.  

Entitlement to a separate 10 percent rating for a pilonidal 
cyst of the right hip under Diagnostic Code 7803 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


